Citation Nr: 0808789	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  00-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastrointestinal 
disorder, claimed as secondary to the service-connected PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
June 1999 and December 2001.  

The Board previously remanded this case back to the RO in 
April 2001, August 2002, December 2003 and July 2006 for 
further development of the record.  

The issue of entitlement to an increased evaluation for the 
service-connected PTSD is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

A gastrointestinal disorder is not shown to be due to any 
event or incident of the veteran's active service or 
otherwise to have been caused or aggravated by his service-
connected PTSD.



CONCLUSION OF LAW

The veteran's disability manifested by a gastrointestinal 
disorder is not due to disease or injury that was incurred in 
or aggravated by service; nor is proximately due to or the 
result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in multiple notice letters.  By these letters, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed December 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Moreover, the RO most recently readjudicated the 
appeal in September 2007.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an April 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.  

In the present case, as noted, the medical evidence does not 
serve to establish a causal relationship between the service-
connected PTSD and his claimed gastrointestinal disorder.  

As such, no action is required to establish the "baseline 
level of severity" of his service-connected PTSD, and the 
newly enacted provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. 
App. at 394 (1993).  

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for a 
gastrointestinal disorder.  

Subsequent to service, a March 2000 operative report showed 
mild distal antritis, diverticulosis and hemorrhoids.  During 
a February 2004 VA examination, the veteran complained of 
having abdominal discomfort and constipation periodically.  
He reported he had gastroesophageal reflux disease (GERD) 
that was controlled by medication.  

The veteran's examination was unremarkable.  His abdomen was 
soft and non tender.  He had positive bowel sounds.  The 
liver was palpable 1 inch below costal margin.  He had no 
fistula.  

The veteran was diagnosed with GERD/gastritis, diverticulosis 
and hemorrhoids.  The VA examiner opined that the intestinal 
problems were not at least as likely as not due to his 
service-connected PTSD.  In a November 2004 addendum opinion, 
the examiner opined that the veteran's intestinal problems 
were not at least as likely as not caused or aggravated by 
his service-connected PTSD.  

In a November 2005 addendum opinion, the examiner explained 
that GERD affected 20 percent of the adult population and up 
to 50 percent of that population developed reflux 
esophagitis.  The examiner explained that the factors 
contributing to GERD were mainly incompetent lower esophageal 
sphincter (major anatomical cause), hiatal hernia, irritant 
effects of refluxate (the acidic nature of stomach contents), 
abnormal esophageal clearance and delayed gastric emptying.

The examiner also explained that diverticulosis is an 
anatomical condition that increases with age ranging from 5 
percent under age 40 to about 30 percent at age 60 and more 
than 50 percent at age 80 in western societies.  

In a majority of the patients diverticulosis arose after many 
years of diet deficient in fiber content.  The examiner 
explained that diverticulosis was an incidental finding at an 
endoscopy or barium enema and most were asymptomatic.  The 
examiner explained that hemorrhoids were a plexus of veins 
located in the anal canal and were a normal anatomic entity 
occurring in all adults.  

In this case, the only evidence of record supporting the 
veteran's claim is his various lay statements.  While the 
veteran is certainly competent to make statements concerning 
symptoms capable of lay observation, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Further, the veteran has not presented any medical evidence 
showing a relationship between any claimed gastrointestinal 
disorder and his service-connected PTSD.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Therefore, the preponderance of the evidence is against the 
veteran's claim of service connection for a gastrointestinal 
disorder to include as secondary to his service-connected 
PTSD and this claim must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because as 
noted the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for gastrointestinal disorder, claimed as 
secondary to the service-connected PTSD is denied.  



REMAND

Unfortunately, the claims file reflects that a remand of the 
claim for increased evaluation of the service-connected PTSD 
is warranted, even though such will, regrettably, further 
delay a final decision on the issue on appeal.

In the July 2006 remand, the Board instructed the RO to 
schedule the veteran for an updated VA examination to 
consider whether the veteran's PTSD encompassed an alcohol 
disability such that the veteran should receive an increased 
evaluation for his service-connected PTSD.  

In the August 2007 VA examination report, the examiner 
reported that the veteran did not want to complete the 
evaluation because he did not want to jeopardize his current 
70 percent evaluation.  

In a December 2007 statement, the veteran indicated this 
report was wrong, that he did not refuse to complete an 
evaluation.  The veteran indicated that he made statements to 
the examiner that were either not accurately reported or 
omitted altogether from the examination report.  Thus, given 
this confusion, the Board finds that the veteran should be 
afforded another opportunity to have a more contemporaneous 
examination to determine the current level of severity of his 
service-connected PTSD.  

In this regard, the Board notes that the duty to assist is 
not always a one-way street.  A veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  If the veteran fails to cooperate with the VA's 
efforts to assist him by failing to complete the evaluation, 
no further effort will be expended to assist him in this 
regard and the claim will be evaluated on the evidence of 
record.  

Further, in the December 2007 statement, the veteran 
indicated that outstanding treatment records exist concerning 
his service-connected PTSD.  Accordingly, the RO should make 
attempts to obtain these outstanding treatment records and 
associate them with the claims file.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected PTSD.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

3.  The veteran should then be afforded a 
VA psychiatric examination, with the 
appropriate VA examiner to determine 
whether his service-connected PTSD is 
productive of a level of disablement 
greater than that of occupational and 
social impairment, with deficiencies in 
most areas and difficulty in adapting to 
stressful circumstances and inability to 
establish and maintain effective 
relationships as encompassed by a 70 
percent evaluation under Diagnostic Code 
9411.  

All studies deemed necessary should be 
performed.  All clinical manifestations 
of the veteran's service-connected PTSD 
should be reported in detail.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected PTSD.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score 
based on the veteran's service-connected 
PTSD.  The examiner should explain what 
the assigned score represents.  

Additionally, based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether the veteran has a chronic alcohol 
disability secondary to his service-
connected PTSD.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

4.  After completion of the above 
development, the veteran's claims of 
increased evaluation for the service-
connected PTSD should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


